Case 2:15-cv-06633-CAS-SS Document 409-10 Filed 04/10/19 Page 1 of 8 Page ID
                                 #:10778




                  EXHIBIT DD
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document317
                                      409-10
                                         Filed Filed
                                               01/04/18
                                                     04/10/19
                                                          Page Page
                                                               1 of 72 of
                                                                       Page
                                                                          8 Page
                                                                            ID #:8155
                                                                                  ID
                                    #:10779


 1   James W. Walker (admitted pro hac vice)
     COLE SCHOTZ P.C.
 2   2515 McKinney Avenue, Suite 1350
     Dallas, TX 75201
 3   Telephone: 469-557-9390
     Facsimile: 469-533-0361
 4   E-mail: JWalker@coleshotz.com
 5   Attorneys for Plaintiff
     The Wimbledon Fund, SPC (Class TT)
 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12   THE WIMBLEDON FUND, SPC                     CONSOLIDATED CASE NO.: 2:15-
     (CLASS TT),                                 CV-6633-CAS-AJWx
13
                       Plaintiff,                STIPULATION OF DISMISSAL OF
14                                               DEFENDANTS GRAYBOX, LLC,
     v.                                          EUGENE SCHER AS TRUSTEE OF
15                                               BERGSTEIN TRUST, CASCADE
     GRAYBOX, LLC; INTEGRATED                    TECHNOLOGIES CORP., THE
16   ADMINISTRATION; EUGENE SCHER,               LAW OFFICES OF HENRY N.
     AS TRUSTEE OF BERGSTEIN TRUST;              JANNOL, DAVID BERGSTEIN,
17   CASCADE TECHNOLOGIES CORP.                  AARON GRUNFELD, AND
     and THE LAW OFFICES OF HENRY N.             JEROME SWARTZ
18   JANNOL,
19                     Defendants.
20
     AND CONSOLIDATED ACTION AND
21   RELATED THIRD PARTY ACTIONS
22

23

24

25

26

27

28
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document317
                                      409-10
                                         Filed Filed
                                               01/04/18
                                                     04/10/19
                                                          Page Page
                                                               2 of 73 of
                                                                       Page
                                                                          8 Page
                                                                            ID #:8156
                                                                                  ID
                                    #:10780


 1         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and in
 2   accordance with the terms and conditions of a confidential compromise settlement and
 3   release agreement, Plaintiff The Wimbledon Fund SPC (Class TT) (the “Fund”), on
 4   the one hand, and Defendants Graybox, LLC (“Graybox”), David Bergstein
 5   (“Bergstein”), Eugene Scher as Trustee of the Bergstein Trust (“Scher”), Cascade
 6   Technologies Corp. (“Cascade”), the Law Offices of Henry N. Jannol (“Jannol”),
 7   Jerome Swartz (“Swartz”), and Aaron Grunfeld (“Grunfeld”) (and, together with the
 8   Fund, the “Stipulating Parties”), hereby stipulate, through undersigned counsel, to
 9   entry of an Order dismissing with prejudice all claims asserted in this case by the
10   Fund against Graybox, Bergstein, Scher, Cascade, Jannol, Swartz, and Grunfeld (the
11   “Stipulation”), and respectfully show the Court as follows:
12                                        RECITALS
13         1.    On July 30, 2015, the Fund filed a complaint in the United States District
14   Court for the Southern District of Texas, Case No. 4:15-cv-02193, against Bergstein,
15   Swartz, Grunfeld, and Kia Jam (“Jam”) (the “Texas Action”).
16         2.    On August 28, 2015, the Fund filed its complaint before this Court,
17   against Graybox, Integrated Administration (“IA”), Scher, Jannol and Cascade (the
18   “California Action”), which was eventually consolidated with the Texas Action
19   (becoming this “Consolidated Action”).
20         3.    On September 9, 2015, the Fund filed a motion for preliminary injunction
21   against Graybox in the California Action, seeking a preliminary injunction freezing
22   the sum of $2,412,000 that was expected to be deposited into the trust account of
23   Bienert, Miller & Katzman, PLC (“BMK”).
24         4.    On October 20, 2015, the Court entered its final order granting the
25   Fund’s motion for preliminary injunction (the “Preliminary Injunction”). Pursuant to
26   the Preliminary Injunction, the Court ordered certain funds totaling $2,412,000 (the
27   “Frozen Funds”) be held in trust in the client trust account maintained by BMK during
28   the pendency of the Consolidated Action or until further order of the Court.
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document317
                                      409-10
                                         Filed Filed
                                               01/04/18
                                                     04/10/19
                                                          Page Page
                                                               3 of 74 of
                                                                       Page
                                                                          8 Page
                                                                            ID #:8157
                                                                                  ID
                                    #:10781


 1           5.   On January 9, 2017, the Court granted a motion filed by certain
 2   defendants, including Graybox and Bergstein, to stay this case pending the criminal
 3   trial of Bergstein.
 4           6.   The Fund and certain of the defendants participated in a confidential
 5   settlement conference, pursuant to which a settlement (the “Confidential Settlement”)
 6   of all claims and causes of action in this case has been reached, with exception to the
 7   claims and causes of action the Fund has asserted in the Consolidated Action against
 8   Jam and IA. The terms of the Confidential Settlement and related communications are
 9   privileged and confidential as settlement communications.
10           7.   On August 16, 2017, pursuant to the Settlement, the Fund, Graybox, and
11   Bergstein filed a joint stipulation (the “Joint Stipulation”) requesting that the Court lift
12   its stay of the case for the limited purpose of modifying the terms of the Preliminary
13   Injunction and directing BMK to release the full amount of the Frozen Funds to the
14   Fund.
15           8.   On August 18, 2017, the Court entered its order approving the Joint
16   Stipulation and directing BMK to pay the full amount of the Frozen Funds,
17   $2,412,000, to the Fund, which had an interest and entitlement to the Frozen Funds
18   relating back to the date of entry of the Preliminary Injunction, and keeping the stay in
19   place otherwise.
20           9.   Accordingly, the Settling Parties now Stipulate and request that the Court
21   enter an order on the following terms:
22                                       STIPULATION
23           A.   The Fund’s claims and causes of action against Graybox, Bergstein,
24   Scher, Cascade, Jannol, Swartz, and Grunfeld are dismissed with prejudice.
25           B.   The Fund’s interest and entitlement to the Frozen Funds, which relates
26   back to the date of entry of the Preliminary Injunction, was satisfied by payment of the
27   Frozen Funds pursuant to the order approving the Joint Stipulation.
28
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document317
                                      409-10
                                         Filed Filed
                                               01/04/18
                                                     04/10/19
                                                          Page Page
                                                               4 of 75 of
                                                                       Page
                                                                          8 Page
                                                                            ID #:8158
                                                                                  ID
                                    #:10782


 1         C.     The Consolidated Action shall remain stayed as to Jam and IA unless and
 2   until the Fund moves for and obtains an order of this Court lifting the stay, or
 3   otherwise seeks dismissal of the case, or until further order of this Court.
 4

 5   Dated: January 4, 2018           COLE SCHOTZ P.C.
 6
                                          By: /s/ James W. Walker
                                          James W. Walker (admitted pro hac vice)
 7                                        Attorneys for Plaintiff,
 8
                                          The Wimbledon Fund, SPC (Class TT)

 9   Pursuant to L.R. 5-4.3.4, James W. Walker hereby attests that all other signatories
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and
10   have authorized the filing.

11   Dated: January 4, 2018           LAW OFFICES OF HENRY N. JANNOL APC
12                                        By: /s/ Henry N. Jannol
                                          Henry N. Jannol
13
                                          Attorneys for Defendant
14                                        The Law Office of Henry N. Jannol
                                          David Bergstein and Graybox, LLC
15

16   Dated: January 4, 2018           LAW OFFICES OF AARON A. GRUNFELD
17                                        By: /s/ Aaron A. Grunfeld
                                          Aaron A. Grunfeld
18                                        Attorneys for Defendant Aaron A. Grunfeld
19
     Dated: January 4, 2018           MCGARRIGLE KENNEY AND
20                                        ZAMPIELLO, APC
21                                        By: /s/ Patrick C. McGarrigle
                                          Patrick C. McGarrigle
22                                        Attorneys for Defendants Eugene Scher as
23                                        Trustee of Bergstein Trust and
                                          Cascade Technologies Corp.
24

25   Dated: January 4, 2018           MOULTON, WILSON & ARNEY, LLP
                                          By: /s/ Lance Arney
26
                                          Lance Arney
27                                        Attorneys for Defendant
                                          Jerome Swartz
28
Case
 Case2:15-cv-06633-CAS-SS
       2:15-cv-06633-CAS-SSDocument
                            Document317
                                      409-10
                                         Filed Filed
                                               01/04/18
                                                     04/10/19
                                                          Page Page
                                                               5 of 76 of
                                                                       Page
                                                                          8 Page
                                                                            ID #:8159
                                                                                  ID
                                    #:10783


 1   Dated: January 4, 2018, 2017         BIENERT, MILLER & KATZMAN PLC
 2
                                          By: /s/ Steven Jay Katzman
                                          Steven Jay Katzman
 3                                        Attorneys for Defendants David Bergstein
 4
                                          and Graybox, LLC
     423257-1

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case
      Case2:15-cv-06633-CAS-SS
            2:15-cv-06633-CAS-SSDocument
                                 Document317
                                           409-10
                                              Filed Filed
                                                    01/04/18
                                                          04/10/19
                                                               Page Page
                                                                    6 of 77 of
                                                                            Page
                                                                               8 Page
                                                                                 ID #:8160
                                                                                       ID
                                         #:10784

                                         PROOF OF SERVICE
 1
       STATE OF CALIFORNIA, COUNTY OF ORANGE
 2            I am employed in the County of Orange, State of California. I am over the age of
 3     18 and not a party to the within action. My business address is 903 Calle Amanecer, Suite
       350, San Clemente, California 92673. I declare that I am employed in the office of a
 4     member of the bar of this Court at whose direction the service was made.
 5            On January 4, 2018, I served the foregoing document described as
       STIPULATION OF DISMISSAL OF DEFENDANTS GRAYBOX, LLC,
 6     EUGENE SCHER AS TRUSTEE OF BERGSTEIN TRUST, CASCADE
       TECHNOLOGIES COPR., THE LAW OFFICES OF HENRY N. JANNOL,
 7     DAVID BERGSTEIN, AARON GRUNFELD, AND JEROME SWARTZ on all
       interested parties in this action by placing a true copy thereof enclosed in a sealed
 8     envelope addressed as stated on the attached service list:
 9      [ ] BY MAIL - I deposited such envelope in the mail at San Clemente, California.
               The envelope was mailed with postage thereon fully prepaid. I am “readily
10             familiar” with the firm's practice of collection and processing correspondence for
11
               mailing. Under that practice it would be deposited with the U.S. Postal Service on
               that same day with postage thereon fully prepaid at San Clemente, California in the
12             ordinary course of business. I am aware that on motion of the party served, service
               is presumed invalid if postal cancellation date or postage meter date is more than
13             one (1) day after date of deposit for mailing in affidavit.
14      [   ] BY PERSONAL SERVICE - I caused such envelope to be delivered by a process
              server employed by Name of process service company .
15

16
        [   ] VIA FACSIMILE- I faxed said document, to the office(s) of the addressee(s)
              shown above at their stated facsimile numbers, and the transmission was reported
17            as complete and without error.
18      [X]    BY ELECTRONIC TRANSMISSION - I transmitted a PDF version of this
               document by electronic mail to the party(s) identified on the attached service list
19             using the e-mail address(es) indicated.
20
        [   ] BY OVERNIGHT DELIVERY - I deposited such envelope for collection and
21            delivery by Federal Express with delivery fees paid or provided for in accordance
              with ordinary business practices. I am “readily familiar” with the firm’s practice of
22            collection and processing packages for overnight delivery by Name of Company .
23
              They are deposited with a facility regularly maintained by Name of Company for
              receipt on the same day in the ordinary course of business.
24
              I declare under penalty of perjury under the laws of the United States of America
25     that the foregoing is true and correct.
26            Executed on January 4, 2018, at San Clemente, California.
27
                                                         /s/ Carolyn K. Howland
28                                                       Carolyn K. Howland


                                              PROOF OF SERVICE
     Case
      Case2:15-cv-06633-CAS-SS
            2:15-cv-06633-CAS-SSDocument
                                 Document317
                                           409-10
                                              Filed Filed
                                                    01/04/18
                                                          04/10/19
                                                               Page Page
                                                                    7 of 78 of
                                                                            Page
                                                                               8 Page
                                                                                 ID #:8161
                                                                                       ID
                                         #:10785


 1                                         SERVICE LIST
 2 The Wimbledon Fund, SPC v. Graybox, LLC, et al.
   Central District of California – Case No. 15-CV-06633
 3
 4   • Robert W Allenrobert.allen@usdoj.gov
     • Lance C Arney, larney@moultonwilsonarney.com
 5   • Anthony R Bisconti, tbisconti@bmkattorneys.com,admin@bmkattorneys.com
     • Marissa M Dennis mdennis@allenmatkins.com,tkawashima@allenmatkins.com
 6   • Nancy S Fong, nfong@allenmatkins.com
     • Grant B Gelberggrant.gelberg@hysmlaw.com
 7   • George Leo Hampton, IV,
 8       ghampton@hamptonholley.com,cholley@hamptonholley.com
     • Colin C Holley,
 9       cholley@hamptonholley.com,ghampton@hamptonholley.com,bgoodwin@hampton
         holley.com
10   • Tracey P Hom, traceyhom@yahoo.com
11   • Henry Nathan Jannolhnj@smbgroup.com
     • Jeffrey L Kandel jkandel@pszjlaw.com
12   • Steven Jay Katzman skatzman@bmkattorneys.com,admin@bmkattorneys.com
     • Linda A Kontos
13       USACAC.Civil@usdoj.gov,linda.kontos@usdoj.gov,CaseView.ECF@usdoj.gov
     • Eric S Latzer elatzer@coleschotz.com
14   • Paul H Levine phl@smbgroup.com
15   • Patrick C McGarrigle,
         patrickm@mcgarriglelaw.com,PhilipZ@mkzlaw.com,VanessaB@mkzlaw.com,Mi
16       chaelK@mkzlaw.com
     • Cynthia R Levin Moultoncmoulton@moultonwilsonarney.com
17   • David John Richardson drichardson@sulmeyerlaw.com
18   • Michael Ernest Richardson , IImrichardson@beckredden.com
     • Kevin H Scott kevin.scott@hysmlaw.com
19   • James W Walker,
         jwalker@coleschotz.com,ahickey@coleschotz.com,iphillips@coleschotz.com
20   • Carey T Wallick cwallick@moultonwilsonarney.com
     • Cameron A Welch cwelch@coleschotz.com
21
22
23
24
25
26
27
28
                                                  2
                                           PROOF OF SERVICE
